Citation Nr: 1610314	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-49 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis of the left foot and, if so, whether service connection is warranted.

2.  Entitlement to service connection for service connection for an acquired psychiatric disorder, to include bipolar disorder, major depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to February 1969.  His military decorations include a Purple Heart Medal with one star, National Defense Service Medal, Vietnam Service Medal with one star, Republic of Vietnam Campaign Medal and Republic of Vietnam Cross of Gallantry with Silver Star.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing at the Denver, Colorado, RO.  A transcript of the hearing is of record.

In May 2013, the Board remanded the instant matters.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the petition to reopen a claim for service connection for left foot osteoarthritis and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims file associated with the Veteran.  A review of such files reveals that, with the exception of VA treatment records dated through July 2013 and a February 2016 Informal Hearing Presentation submitted by the Veteran's representative, the documents were duplicative of evidence contained in the paper claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in December 2004, the RO denied the Veteran's claim for service connection for left foot osteoarthritis.

2.  Evidence added to the record since the last final denial in December 2004 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left osteoarthritis.

3.  Left foot osteoarthritis is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The December 2004 decision that denied the Veteran's claim of entitlement to service connection for left foot osteoarthritis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left foot osteoarthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   
3.  The criteria for service connection for left foot osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for left foot osteoarthritis is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

With regards to the claims for service connection for left foot osteoarthritis, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to the February 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2008 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  In a May 2013 statement, the Veteran clarified that which treatment provider he was referring to during his June 2012 hearing.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examination in June 2013, which included an etiological opinion as to the claimed disorder.  The examiner based his conclusions on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations regarding the issue decided herein has been met.  

The Board further finds that the AOJ has substantially complied with the May 2013 remand directives by obtaining the Veteran's VA treatment records, seeking clarification from the Veteran regarding his treatment providers and obtaining VA examinations with an opinion adequate to decide the instant claim.  Therefore, no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in October 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, which then included a petition to reopen a claim for left foot osteoarthritis.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his left foot osteoarthritis, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his left foot osteoarthritis.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining the Veteran's VA treatment records, as well as an examination and opinion to determine the nature and etiology of the Veteran's left foot osteoarthritis.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.
II.  Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Left Foot Osteoarthritis

The Veteran previously claimed entitlement to service connection for a bilateral foot disorder in June 2004.  Of record at the time of the December 2004 rating decision were the Veteran's service treatment records and various private treatment records.  The RO indicated that the Veteran's service medical records were negative for complaints, findings or treatments for a bilateral foot condition.  The RO noted that private treatment records had show treatment for left foot pain and an assessment of left foot osteoarthritis as well as the Veteran's reports that he severely sprained his left foot about 10 years ago.  Consequently, the RO determined that the left foot osteoarthritis was not occurred in or caused by service, and denied the claim.

In January 2005, the Veteran was advised of the decision and his appellate rights.  
The Veteran did not enter a notice of disagreement as to the December 2004 rating decision.  Moreover, no further communication regarding his claim of entitlement to service connection for left foot osteoarthritis was received until August 2008, when VA received his application to reopen such claim.  Therefore, the December 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R.        § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for left foot osteoarthritis was received prior to the expiration of the appeal period stemming from the December 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran filed the instant petition to reopen the claim for service connection for left foot osteoarthritis in August 2008.  Evidence received since the December 2004 decision consists of VA treatment records dated through July 2013, various private treatment records and a June 2013 VA opinion.  The Veteran also described his symptoms through the present time in several statements and during his October 2012 hearing testimony.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the June 2013 VA opinion and October 2012 hearing testimony, the Board finds that the evidence received since the December 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for left foot osteoarthritis was previously denied as the record did not indicate that this condition occurred in or was caused by service.  Since such time, the Veteran has testified regarding his in-service symptoms and his current symptoms.  The June 2013 VA opinion indicated that the Veteran's left midfoot osteoarthritis was less likely than not causally related to an in-service left ankle injury or otherwise casually related to service as the osteoarthritis was present bilaterally in the same region of the foot where he over-pronated and was the result of these mechanics.
See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for left foot osteoarthritis is reopened.

Turning to the merits of the Veteran's service connection claim, the Board first notes that the Veteran has a current diagnosis of left foot osteoarthritis.  Service treatment records are negative for complaints, treatments or diagnoses related to any left foot disorder.

Post-service treatment records contain a December 2012 private treatment note which reflects an assessment of obvious osteoarthritis that affected the left midfoot.  During a June 2012 hearing, the Veteran testified that he was diagnosed with the left foot condition about 10 to 15 years after service and that he recalled spraining his left ankle in service.

A June 2013 VA examination report reflects the Veteran's reports that he fell into/ran through a ditch with about a two foot drop in Vietnam and that he had experienced some form of left foot ache ever since.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's left midfoot osteoarthritis was less likely than not casually related to an in-service left ankle injury or otherwise casually related to service.  The examiner reasoned that the Veteran over-pronated at the tarsometatarsal joints in the midfoot where the degenerative osteoarthritis was present and that radiographic evidence of midfoot degeneration has been present bilaterally ever since his first report of foot pain.  The examiner further reasoned that the osteoarthritis was present bilaterally in the same region of the foot where he over-pronated, that the osteoarthritis was a result of these mechanics and was not a result of isolated trauma of the left symptomatic foot.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from his service in February 1969.  As such, presumptive service connection is not warranted for arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.     §§ 3.307, 3.309. 

Moreover, based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left foot osteoarthritis.  While the evidence of record shows that the Veteran has a currently diagnosed lumbar spine disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the June 2013 VA examiner's opinion that the Veteran's left foot osteoarthritis was less likely than not related to service as his osteoarthritis was the result of his foot mechanics and was present bilaterally in the same region of the foot where he over-pronated.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   No contrary medical opinion is of record.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has asserted that he sustained an left foot injury during service and that he has suffered from such symptoms since service.  During a June 2012 hearing, the Veteran testified that he was first diagnosed with a left foot condition 10 to 15 years after service and that he recalled having ankle pain after hitting a hole during a fire fight in Vietnam.  A December 2002 private treatment note reflects complaints of a dull aching pain along the bridge of his left foot for the past three to four years and that he had sustained a left foot injury about 10 years ago.  An October 1998 private treatment note reflects the Veteran's reports  of left foot pain for the past one and a half years.

The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The statements reflected in the October 1998 and a December 2002 private treatment note were made during the course of treatment and prior to the Veteran's August 2008 claim for benefits.  Therefore, the Board finds that any current, contradictory, assertions as to the Veteran's onset of left foot symptom during service, and continuity of symptoms after service-advanced in support of this claim for monetary benefits, are deemed not credible.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

The Board notes that the Veteran and his representative have generally contended that his current left foot disorder is related to his service, to include an in-service injury.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is competent to describe his in-service injury and a continuity of symptomatology, which the Board has previously accepted as true, and his representative is competent to describe his observations regarding the Veteran's symptoms.  However, as to the etiology of the left foot osteoarthritis, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of degeneration of the left foot involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his representative regarding the etiology of his left foot osteoarthritis to have little probative value as neither is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the June 2013 VA examiner who has the necessary training and medical knowledge to competently speak to the issue at hand are highly probative. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his purported in-service foot injury and his current left foot osteoarthritis.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include his in-service injury and the current nature of his left foot osteoarthritis.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Consequently, the Board finds that the Veteran's left foot osteoarthritis is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's discharge from his honorable period of service and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left foot osteoarthritis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim for service connection for left foot osteoarthritis is reopened; the appeal is granted to this extent only.

Service connection for left foot osteoarthritis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran contends that he suffers from an acquired psychiatric disorder as a result of his service, to include his combat service in Vietnam.  In May 2013, the Board remanded this claim to obtain an etiological opinion, to include a determination of whether the Veteran's symptoms were attributable to a diagnosed psychiatric disorder.  A June 2013 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  In addition, the examiner opined that she was unable to conclude that the Veteran's diagnosed bipolar disorder either began during service or was caused by a specific in-service incident.  The examiner reasoned that the Veteran reported that his symptoms began after his service, that he did not receive treatment until the late 1990s, that he had a pre-military history of physical aggression and a post-military history of physical aggression.  However, the opinion was essentially unresponsive to the Board's question and contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, this opinion did not address the Veteran's contentions that his acquired psychiatric disorder was the result of his service.   Therefore, on remand, such an addendum opinion should be obtained.

Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the claims file, to include a copy of this remand, to the June 2013 VA examiner for an addendum opinion.  If the examiner who drafted the June 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service, to include combat service in Vietnam.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


